                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION


DONALD B. DAVIS                                                              PLAINTIFF


VS.                                  CASE NO. 2:18CV00078 PSH


NANCY A. BERRYHILL, Acting Commissioner,
    Social Security Administration                                          DEFENDANT


                                         JUDGMENT

      Pursuant to the Order filed in this matter this date, this case is dismissed with prejudice.

      IT IS SO ORDERED this 13th day of March, 2019.



                                                UNITED STATES MAGISTRATE JUDGE
